DETAILED ACTION
This Office action is in response to the amendment filed on May 24, 2021.
Claims 1-20 are pending.
Claims 1, 2, 7-10, and 14-17 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Bret J. McClay (Reg. No. 70,692) on December 15, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 05/24/2021), please amend Claims 1, 2, 7-10, and 14-17 as follows:

1. (Currently Amended) A method for enabling a software application executing on a mobile device to access wireless services provided by a mobile network operator (MNO), the method comprising, at the mobile device:
receiving, from a software application management entity, an installation package that includes:
(i) first information for accessing the software application, and
(ii) second information for accessing an electronic Subscriber Identity Module (eSIM) that is associated with and 
utilizing the first information of the installation package to install the software application on the mobile device, wherein the software application includes a connectivity profile that corresponds to the eSIM; [[and]]
utilizing the second information of the installation package to install the eSIM on the mobile device; and
in response to receiving a request to launch the software application on the mobile device, causing the software application to execute on the mobile device, wherein:
(i) the software application utilizes the eSIM by way of the connectivity profile to access the wireless services provided by the MNO, and
(ii) the wireless services provided by the MNO are restricted in accordance with parameters associated with the eSIM.

of the installation package comprises:
the software application itself, or
instructions for obtaining the software application from a provider.

3. (Original) The method of claim 2, wherein the provider comprises:
at least one server associated with the software application management entity, or
at least one server associated with a software application store (app store) managed by a manufacturer of the mobile device.

4. (Original) The method of claim 2, further comprising, in response to determining that the eSIM is not installed within the mobile device:
obtaining the eSIM, and
causing the eSIM to be installed within the mobile device.

5. (Original) The method of claim 4, wherein the eSIM is obtained from:
at least one eSIM server associated with the MNO, or
at least one eSIM server associated with a manufacturer of the mobile device.

6. (Original) The method of claim 5, wherein causing the eSIM to be installed within the mobile device comprises:


7. (Currently Amended) The method of claim 1, wherein the parameters associated with the eSIM define at least one of:
a priority level associated with the wireless services provided by the MNO,
a bandwidth level associated with the wireless services provided by the MNO,
a data allotment associated with the wireless services provided by the MNO,
security requirements associated with the wireless services provided by the MNO,
roaming privileges associated with the wireless services provided by the MNO, or
temporal aspects associated with the wireless services provided by the MNO.

8. (Currently Amended) The method of claim 7, wherein the security requirements associated with the wireless services provided by the MNO indicate encryption requirements to be enforced with at least one category of communication links utilized by the software application.

9. (Currently Amended) At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a server device managed by a software application management entity, cause the server device to execute steps that include:

identifying an electronic Subscriber Identity Module (eSIM) that is associated with and utilized by the software application to access wireless services provided by a mobile network operator (MNO);
generating an installation package that includes:
(i) first information for accessing the software application, wherein the software application includes a connectivity profile that corresponds to the eSIM, and
(ii) second information for accessing the eSIM; and
providing the installation package to the mobile device to cause the mobile device to:
(i) install the software application utilizing the first information of the installation package, and
(ii) install the eSIM utilizing the second information of the installation package, wherein:
the software application, when executing on the mobile device, utilizes the eSIM by way of the connectivity profile to access the wireless services provided by the MNO, and
the wireless services provided by the MNO are restricted in accordance with parameters associated with the eSIM.

10. (Currently Amended) The at least one non-transitory computer readable storage medium of claim 9, wherein the first information of the installation package comprises:
the software application itself, or


11. (Original) The at least one non-transitory computer readable storage medium of claim 10, wherein the provider comprises:
at least one server associated with the software application management entity, or
at least one server associated with a software application store (app store) managed by a manufacturer of the mobile device.

12. (Original) The at least one non-transitory computer readable storage medium of claim 9, wherein the mobile device obtains the eSIM from:
at least one eSIM server associated with the MNO, or
at least one eSIM server associated with a manufacturer of the mobile device.

13. (Original) The at least one non-transitory computer readable storage medium of claim 12, wherein causing the mobile device to install the eSIM comprises:
providing the eSIM to an electronic Universal Integrated Circuit Card (eUICC) accessible to the mobile device, wherein the eUICC operates the eSIM as a virtualization of a physical SIM card.

14. (Currently Amended) The at least one non-transitory computer readable storage medium of claim 9, wherein the parameters associated with the eSIM define at least one of:
a priority level associated with the wireless services provided by the MNO,
a bandwidth level associated with the wireless services provided by the MNO,
provided by the MNO,
security requirements associated with the wireless services provided by the MNO,
roaming privileges associated with the wireless services provided by the MNO, or
temporal aspects associated with the wireless services provided by the MNO.

15. (Currently Amended) The at least one non-transitory computer readable storage medium of claim 14, wherein the security requirements associated with the wireless services provided by the MNO indicate encryption requirements to be enforced with at least one category of communication links utilized by the software application.

16. (Currently Amended) A mobile device configured to enable a software application executing on the mobile device to access wireless services provided by a mobile network operator (MNO), the mobile device comprising:
at least one processor; and
at least one memory storing instructions that, when executed by the at least one processor, cause the mobile device to:
receive, from a software application management entity, an installation package that includes:
(i) first information for accessing the software application, and
(ii) second information for accessing an electronic Subscriber Identity Module (eSIM) that is associated with and 
of the installation package to install the software application on the mobile device, wherein the software application includes a connectivity profile that corresponds to the eSIM; [[and]]
utilize the second information of the installation package to install the eSIM on the mobile device; and
in response to receiving a request to launch the software application on the mobile device, cause the software application to execute on the mobile device, wherein:
(i) the software application utilizes the eSIM by way of the connectivity profile to access the wireless services provided by the MNO, and
(ii) the wireless services provided by the MNO are restricted in accordance with parameters associated with the eSIM.

17. (Currently Amended) The mobile device of claim 16, wherein the first information of the installation package comprises:
the software application itself, or
instructions for obtaining the software application from a provider.

18. (Original) The mobile device of claim 17, wherein the at least one processor further causes the mobile device to, in response to determining that the eSIM is not installed within the mobile device:
obtain the eSIM, and
cause the eSIM to be installed within the mobile device.


at least one eSIM server associated with the MNO, or
at least one eSIM server associated with a manufacturer of the mobile device.

20. (Original) The mobile device of claim 19, wherein causing the eSIM to be installed within the mobile device comprises:
providing the eSIM to an electronic Universal Integrated Circuit Card (eUICC) accessible to the mobile device, wherein the eUICC operates the eSIM as a virtualization of a physical SIM card.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “utilizing the first information of the installation package to install the software application on the mobile device, wherein the software application includes a connectivity profile that corresponds to the eSIM; utilizing the second information of the installation package to install the eSIM on the mobile device; and in response to receiving a request to launch the software application on the mobile device, causing the software application to execute on the mobile device, wherein: (i) the software application utilizes the eSIM by way of the connectivity profile to access the wireless services provided by the MNO, and (ii) the wireless services provided by the MNO are restricted in accordance with parameters associated 
The closest cited prior art, the combination of US 2017/0289788 (hereinafter “Lalwaney”) and US 2018/0213078 (hereinafter “Visuri”), teaches customizing a wireless communication device having at least one radio frequency (RF) resource associated with an embedded subscriber identity module (eSIM). However, the combination of Lalwaney and Visuri fails to teach “utilizing the first information of the installation package to install the software application on the mobile device, wherein the software application includes a connectivity profile that corresponds to the eSIM; utilizing the second information of the installation package to install the eSIM on the mobile device; and in response to receiving a request to launch the software application on the mobile device, causing the software application to execute on the mobile device, wherein: (i) the software application utilizes the eSIM by way of the connectivity profile to access the wireless services provided by the MNO, and (ii) the wireless services provided by the MNO are restricted in accordance with parameters associated with the eSIM” as recited in independent Claims 1 and 16; and further fails to teach similarly-worded limitations as recited in independent Claim 9; and as pointed out by the Applicant’s remarks/arguments on page 9 to page 10 of the Remarks (received on 05/24/2021).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2018/0027603 (hereinafter “Lee”) discloses easily using wireless communication through a plurality of terminal.
US 2018/0063668 (hereinafter “Li”) discloses provisioning device configuration files and electronic Subscriber Identity Modules (eSIMs) to mobile devices.
US 2018/0160294 (hereinafter “Lee”) discloses downloading, installing, and managing a profile online in a communication system.
US 2018/0234837 (hereinafter “Lee”) discloses downloading, installing, and managing a profile online in a communication system.
US 2018/0302781 (hereinafter “Lee”) discloses providing, to a UE, a profile for a communication service provision, in a communication system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.


/Qing Chen/
Primary Examiner, Art Unit 2191